Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Taiwan on 22 February 2019. It is noted, however, that applicant has not filed a certified copy of the TW-108105988 application as required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
Claim 4 “a plurality of valve blocks”
Claim 5 “a wet nitrogen device” (if this is already shown in the drawings, please update them with label numbers and update the specification accordingly)
Claim 6 “adjustment module”
Claim 7 “pressure-regulating and pulsation-absorbing module”
Claim 10 “choke”
Claim 10 “a nitrogen supply device” (if this is already shown in the drawings, please update them with label numbers and update the specification accordingly)

must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because in figures 2, 4, 6, and 8 it is not clear what the dotted process lines are; are they nitrogen lines, process return lines, and/or vent header lines? Please give them a label number and update the specification accordingly.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are:
Claim 1 is considered invoking a means plus function since the generic placeholder “feeding module” is not modified by sufficient structure. The specification teaches “a plurality of control valves” as sufficient structure in paragraph [0014]. This structure, and its equivalents, will be interpreted into the prior art rejection sections.
Claims 2 – 3 and 5 – 11 depend on Claim 1 and do not resolve the sufficient structure issues regarding “feeding module”
Claim 1 is considered invoking a means plus function since the generic placeholder “supply module” is not modified by sufficient structure. The drawings teach supply module 103 (pump symbol) in figure 2. This structure, and its equivalents, will be interpreted into the prior art rejection sections.
Claims 2 – 11 depend on Claim 1 and do not resolve the sufficient structure issues regarding “supply module”
Claim 1 is considered invoking a means plus function since the generic placeholder “mixing module” is not modified by sufficient structure. The drawings teach mixing module 106 (impeller symbol) in figure 2. This structure, and its equivalents, will be interpreted into the prior art rejection sections.
Claims 2 – 11 depend on Claim 1 and do not resolve the sufficient structure issues regarding “mixing module”
Claim 2 is considered invoking a means plus function since the generic placeholder “cleaning module” is not modified by sufficient structure. The specification teaches “a rotatable spray head” as sufficient structure in paragraph [0042]. This structure, and its equivalents, will be interpreted into the prior art rejection sections.
Claim 6 is considered invoking a means plus function since the generic placeholder “analysis module” is not modified by sufficient structure. The specification teaches “a pH meter” as sufficient structure in paragraph [0043]. This structure, and its equivalents, will be interpreted into the prior art rejection sections.
Claim 6 is considered invoking a means plus function since the generic placeholder “adjustment module” is not modified by sufficient structure. The specification and figures also lack sufficient structure, therefore 112a and 112b rejections are invoked (see below).
Claim 7 is considered invoking a means plus function since the generic placeholder “pressure-regulating and pulsation-absorbing module” is not modified by sufficient structure. The specification and figures also lack sufficient structure, therefore 112a and 112b rejections are invoked (see below).
Claim 8 is considered invoking a means plus function since the generic placeholder “exhaust module” is not modified by sufficient structure. The specification teaches “air filter” as sufficient structure in paragraph [0044]. This structure, and its equivalents, will be interpreted into the prior art rejection sections.
Claim 9 is considered invoking a means plus function since the generic placeholder “filter module” is not modified by sufficient structure. The specification teaches “air filter” as sufficient structure in paragraph [0044]. This structure, and its equivalents, will be interpreted into the prior art rejection sections.
Claim 10 is considered invoking a means plus function since the generic placeholder “choke” is not modified by sufficient structure. The specification and figures also lack sufficient structure, therefore 112a and 112b rejections are invoked (see below).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 7, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 6, the specification and drawings lack sufficient structure for “adjustment module”.
Regarding Claim 7, the specification and drawings lack sufficient structure for “pressure-regulating and pulsation-absorbing module”.
Regarding Claim 10, the specification and drawings lack sufficient structure for “choke”.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6’s limitation “adjustment module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is not clear nor specific what piece of equipment or structure does the composition adjustment. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 7’s limitation “pressure-regulating and pulsation-absorbing module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is not clear nor specific what piece of equipment or structure does the pressure regulating and pulsation-absorbtion. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim 10’s limitation “choke” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is not clear nor specific what piece of equipment or structure does the blocking the mixing and supplying barrels from external contact. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6 – 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Burgos et al. (U.S. Patent No. 2007/0092617(A1) hereinafter Burgos).

Regarding Claim 1, Burgos teaches a material mixing and supplying system (figure 1: system 1000), comprising: a feeding module, 112f: a plurality of control valves and equivalents (figure 1: supply control valves 26, 38), for controlling an input of raw material (intended use); a supply module, 112f: figure 2 element 103 [pump symbol] and equivalents (figure 1: moving surface 300), for supplying a mixed material to an external device; at least two mixing and supplying barrels connected in parallel and between the feeding module and the supply module (figure 1: mixing vats 50a, 50b), wherein each of the mixing and supplying barrels comprises a mixing module, 112f: figure 2 element 106 [impeller symbol] and equivalents (figure 1: mixing blades 52a, 52b), for stirring and mixing the raw material to obtain the mixed material; and a control unit electrically connected to the feeding module, the mixing and supplying barrels, and the supply module (figure 1: controller 100 & [0033] – [0037]), wherein the control unit determines a feeding time, a mixing time, a supplying time, and a maintenance time of each of the mixing and supplying barrels to control a work sequence of the feeding module, the mixing and supplying barrels, and the supply module; wherein the supplying time is greater than a sum of the feeding time and the mixing time; and wherein a starting time point of the feeding time for the mixing and supplying barrel that is spare among the three mixing and supplying barrels is obtained by subtracting the sum of the feeding time and the mixing time from an end time point of the supplying time of one of the three mixing and supplying barrels; wherein a set amount of mixed material to be supplied by the material mixing and supplying system determines a total operation number of the at least three mixing and supplying barrels and the total operation number of the at least three mixing and supplying barrels determines a total time to supply the set amount of mixed material (intended use: the preceding claim language is considered intended use as it is a function of how one of ordinary skill programs controller 100 to operate system 1000 & controller 100 is structurally capable of this program as evidenced by the dotted communication lines in figure 1 and [0033] – [0037]).  
Burgos is silent on at least three mixing and supplying barrels connected in parallel.
Absent any unexpected results, it would have been obvious to one skilled in the art before the effective filing date to modify the mixing vats of Burgos so that there are at least three mixing and supplying barrels connected in parallel in order to increase production output, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding Claim 6, Burgos teaches the material mixing and supplying system (figure 1: system 1000) of claim 1, further comprising: an analysis module, 112f: pH meter and equivalents ([0033] – [0037]: “flow meters”), for analyzing a property of the mixed material; and an adjustment module (figure 1: supply control valves 26, 38) for adjusting a composition of the mixed material base on an analysis of the analysis module.  

Regarding Claim 7, Burgos teaches the material mixing and supplying system (figure 1: system 1000) of claim 1, wherein the mixing and supplying barrels (figure 1: mixing vats 50a, 50b) comprise a transfer pump set (figure 1: pump 64) and a pressure-regulating and pulsation-absorbing module (figure 1: flow control valves 56a, 56b) for regulating a supplying flow and a supplying pressure of the mixed material.  

Regarding Claim 11, Burgos teaches the material mixing and supplying system (figure 1: system 1000) of claim 1, wherein the mixed material is slurry or chemical (intended use & [0025]: “slurry mixture”).

Claims 2 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Burgos et al. (U.S. Patent No. 2007/0092617(A1) hereinafter Burgos) in view of Pich et al. (U.S. Patent No. 8,322,911(B2) hereinafter Pich).

Regarding Claim 2, Burgos teaches the material mixing and supplying system (figure 1: system 1000) of claim 1. 
Burgos is silent on each of the mixing and supplying barrels comprises a cleaning module, 112f: rotatable spray head and equivalents, for cleaning the mixing and supplying barrel after the supplying time.  
Pich teaches a cleaning module, 112f: rotatable spray head and equivalents, for cleaning (C1 L42 – 48: “spray nozzles” & cleaning is considered a function of the fluids delivered to the spray nozzle and is therefore considered intended use).
Burgos and Pich are analogous in the field of industrial chemistry, specifically in mixing while utilizing a series of industrial sized chemical equipment. It would have been obvious to one skilled in the art before the effective filing date to modify the mixing and supplying barrels of Burgos with the spraying nozzles of Pich in order to better clean the barrels. Absent any unexpected results, it would have been obvious to one skilled in the art before the effective filing date to modify the mixing and supplying barrels with the spraying nozzles of Pich in order to better clean the barrels, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Regarding Claim 3, Burgos teaches the material mixing and supplying system (figure 1: system 1000) of claim 1.
Burgos is silent on each of the mixing and supplying barrels comprises a conical bottom with an angle of 60 to 120 degrees.  
Pich teaches each of the mixing and supplying barrels comprises a conical bottom (figure 1: wetting cone 1 has a conical bottom).
It would have been obvious to one skilled in the art before the effective filing date to modify the bottom of each of the mixing and supplying barrels of Burgos with the vessel’s conical bottom shape of Pich in order to better thoroughly transfer material from the barrels to the next process step. Absent any unexpected results, it would have been obvious to one skilled in the art before the effective filing date to modify the angle of each of the mixing and supplying barrels’ bottom conical shape of Burgos in view of Pich with an angle of 60 to 120 degrees in order to better thoroughly transfer material from the barrels to the next process step, since it is well settled that it is an obvious matter of design choice to change the general shape or size of a known element in the absence of a disclosed non-obvious advantage associated with the change. Gardner vs. TEC Systems Inc., 725 F.2d 1338, 1349-50 (Fed. Cir. 1984); In re Kuhle, 526 F.2d 553, 555 (CCPA 1975); In re Dailey, 357 F.2d 669, 672 (CCPA 1966).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Burgos et al. (U.S. Patent No. 2007/0092617(A1) hereinafter Burgos) in view of Urquhart et al. (U.S. Patent No. 2007/0109912(A1) hereinafter Urquhart).

Regarding Claim 4, Burgos teaches the material mixing and supplying system (figure 1: system 1000) of claim 1, wherein the feeding module comprises a plurality of control valves (figure 1: supply control valves 26, 38), and the number of control valves corresponds to the number of the 19mixing and supplying barrels (figure 1: two control valves 26, 38 for two mixing vats 50a, 50b).
Burgos is silent on each of the control valves comprises a plurality of valve blocks for controlling the input of different raw material.  
Urquhart teaches each of the control valves comprises a plurality of valve blocks for controlling the input of different raw material (figure 6: each raw material line comprises a plurality of valves).
Burgos and Urquhart are analogous in the field of industrial chemistry, specifically mixing while utilizing a series of industrial sized chemical equipment and parallel tanks. It would have been obvious to one skilled in the art before the effective filing date to modify the raw material control valves and supply lines of Burgos with the multiple valves of Urquhart in order to facilitate ease and process safety during maintenance and cleaning tasks.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Burgos et al. (U.S. Patent No. 2007/0092617(A1) hereinafter Burgos) in view of Tseng et al. (U.S. Patent No. 2010/0224256(A1) hereinafter Tseng).

Regarding Claim 5, Burgos teaches the material mixing and supplying system (figure 1: system 1000) of claim 1.
Burgos is silent on a wet nitrogen device connected to the mixing and supplying barrels for providing nitrogen with atomized water to raise a humidity in the mixing and supplying barrels and to prevent the mixed material from drying and hardening.  
Tseng teaches a wet nitrogen device connected to the mixing and supplying barrels for providing nitrogen with atomized water (figure 1: N2 line leading to mixing tank 40 & [0038]: “wet N2”) to raise a humidity in the mixing and supplying barrels and to prevent the mixed material from drying and hardening (intended use: the preceding claim language is considered intended use).  
Burgos and Tseng are analogous in the field of industrial chemistry, specifically in mixing slurry while utilizing a series of industrial sized chemical equipment. It would have been obvious to one skilled in the art before the effective filing date to modify the mixing and supplying barrels of Burgos with the wet nitrogen source of Tseng in order to prevent the contents of the barrels from drying out (Tseng [0038]).

Regarding Claim 10, Burgos teaches the material mixing and supplying system (figure 1: system 1000) of claim 1, further comprising a choke for blocking the mixing and supplying barrels from external contact (figure 1: flow control valves 56a, 56b are considered a reading on choke as they prevent the barrels from external contact).
Burgos is silent on a nitrogen supply device for providing nitrogen to maintain a condition in the mixing and supplying barrels.
Tseng teaches a nitrogen supply device for providing nitrogen (figure 1: N2 line leading to mixing tank 40 & [0038]: “wet N2”) to maintain a condition in the mixing and supplying barrels (intended use: the preceding claim language is considered intended use).  
It would have been obvious to one skilled in the art before the effective filing date to modify the mixing and supplying barrels of Burgos with the wet nitrogen source of Tseng in order to prevent the contents of the barrels from drying out (Tseng [0038]).

Claims 8 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Burgos et al. (U.S. Patent No. 2007/0092617(A1) hereinafter Burgos) in view of Li (Chinese Patent No. 106732127(A) hereinafter Li).

Regarding Claim 8, Burgos teaches the material mixing and supplying system (figure 1: system 1000) of claim 1.
Burgos is silent on each of the mixing and supplying barrels further comprises an exhaust module, 112f: air filter, for isolating and expelling exhaust to maintain the airtightness and pH in the mixing and supplying barrels.  
Li teaches the mixing and supplying barrels (Burgos is relied upon for teaching these barrels) further comprises an exhaust module, 112f: air filter (figure 2: exhaust column 20, filtering tank 17, and charcoal absorption plates 19), for isolating and expelling exhaust to maintain the airtightness and pH in the mixing and supplying barrels (intended use: the preceding claim language is considered intended use).  
Burgos and Li are analogous in the field of industrial chemistry, specifically in blending while utilizing mixing driven from above with industrial sized chemical equipment. It would have been obvious to one skilled in the art before the effective filing date to modify each of the mixing and supplying barrels of Burgos with the exhaust column and filtering tank of Li in order to prevent chemical dust from contaminating the surrounding air (Li google machine translation page 3: “chemical material dust”).

Regarding Claim 9, Burgos teaches the material mixing and supplying system (figure 1: system 1000) of claim 8.
Burgos is silent on the exhaust module comprises a filter module, 112f: air filter, for controlling a property of the expelled exhaust.
Li teaches the exhaust module comprises a filter module, 112f: air filter (figure 2: filtering tank 17 and charcoal absorption plates 19), for controlling a property of the expelled exhaust (intended use: the preceding claim language is considered intended use).    
It would have been obvious to one skilled in the art before the effective filing date to modify each of the mixing and supplying barrels of Burgos with the filtering tank of Li in order to prevent chemical dust from contaminating the surrounding air (Li google machine translation page 3: “chemical material dust”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        

/ANSHU BHATIA/Primary Examiner, Art Unit 1774